Citation Nr: 1436167	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-32 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted for the claimed disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for recurrent tinnitus and, if so, whether service connection is warranted for the claimed disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for an aortic aneurysm.

6.  Entitlement to service connection for pituitary macroadenoma with optic nerve compression ("brain tumor").

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

8.  Entitlement to an increased initial evaluation for anxiety and depressive disorders, currently evaluated as noncompensable prior to March 2, 2010, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2013, a hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ explained the issues that are before the Board.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of his claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Clarification of Issues on Appeal

At the September 2013 hearing, the Veteran's representative asserted that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) is on appeal, and the Board heard testimony on this issue subject to a determination of jurisdiction.  Service connection for PTSD was denied by the August 2010 rating decision on appeal.  However, the Veteran's October 2010 notice of disagreement (NOD) did not indicate a desire to appeal this issue, and no other NOD pertaining to the issue of PTSD was received within one year of the August 2010 rating decision.  Therefore, this decision is final, and the Board does not have appellate jurisdiction of the issue of service connection for PTSD.  See 38 C.F.R. § 20.201 (2013).

The Board accepts the Veteran's testimony as an informal claim to reopen the previously disallowed issue of entitlement to service connection for PTSD.  This issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for bilateral hearing loss, recurrent tinnitus and COPD, and entitlement to an increased initial evaluation for anxiety and depressive disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  An August 2006 rating decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and recurrent tinnitus.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.

2.  Evidence received since the August 2006 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and recurrent tinnitus and raises a reasonable possibility of substantiating the Veteran's claims of service connection.

3.  The Veteran has not been diagnosed with a chronic low back disability at any point during the appeal period.

4.  A chronic skin disability was not manifested in active service; any current skin disability is not otherwise etiologically related to such service, to include exposure to herbicides.

5.  An aortic aneurysm was not manifested in active service; any current aortic aneurysm is not otherwise etiologically related to such service, to include exposure to herbicides.

6.  A pituitary macroadenoma with optic nerve compression, claimed as a brain tumor, was not manifested in active service; any current brain tumor is not otherwise etiologically related to such service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and recurrent tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the August 2006 rating decision in connection with Veteran's claim of entitlement to service connection for bilateral hearing loss is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Evidence received since the August 2006 rating decision in connection with Veteran's claim of entitlement to service connection for recurrent tinnitus is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  A chronic low back disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  A chronic skin disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  An aortic aneurysm was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  A brain tumor was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the Veteran a notice letter in March 2010 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his underlying claims of service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  The Board acknowledges that records related to the Veteran's Social Security Administration (SSA) disability claim have not been obtained.  However, at the September 2013 hearing, the Veteran testified that he in in receipt of SSA disability benefits due to PTSD and COPD.  As such, the absence of these records is not prejudicial to the adjudication of the claims decided herein.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded a VA examination for his claimed skin disability in September 2011.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  This VA examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with accompanying rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA examination was not provided in conjunction with the Veteran's low back, aortic aneurysm or brain tumor claims, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffers from a chronic low back disability, or that his aortic aneurysm and brain tumor are etiologically related to his active service.  As he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a diagnosis of a chronic back disability or a nexus between his aortic aneurysm or brain tumor and his active service.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The elements of McLendon have not been satisfied.  Therefore, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The Board must address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I. Application to Reopen

The Veteran's claims of service connection for bilateral hearing loss and recurrent tinnitus were denied by an August 2006 rating decision.  The Veteran was notified of this decision and of his procedural and appellate rights, but did not complete an appeal of this decision.  Thus, it is final.  38 U.S.C.A. § 7105 (West 2002).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the August 2006 rating decision includes the report of an August 2010 VA examination, which diagnoses the Veteran with bilateral hearing loss for VA purposes, and recurrent tinnitus.  See 38 C.F.R. § 3.385.  In addition, the Veteran submitted a private medical statement noting that hearing loss and tinnitus are consistent with noise exposure that "may have been" obtained during military service.  At the time of the prior rating decision, the record did not contain a diagnosis of right ear hearing loss for VA purposes or an etiological opinion linking the Veteran's left ear hearing loss or tinnitus with in-service acoustic trauma.  

The Board concludes that the VA examination report and private medical statement are new and material with respect to the issues of service connection for bilateral hearing loss and recurrent tinnitus.  By providing a diagnosis of right ear hearing loss and an indication that hearing loss and tinnitus may be related to in-service acoustic trauma, the newly submitted evidence raises a reasonable possibility of substantiating the Veteran's claims.  See 38 C.F.R. § 3.159(c)(4); see also Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claims of entitlement to service connection for bilateral hearing loss and recurrent tinnitus are reopened.

II. 	Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claimed disabilities are not listed under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) as they pertain to continuity of symptomatology do not apply in the instant case.

Low Back Disability

The Veteran asserts entitlement to service connection for low back pain as directly related to active service.  Specifically, the Veteran reported suffering back pain prior to service, which was aggravated during service and continued since.  Significantly, however, regardless of whether the Veteran suffered from back pain before or during service, there is no competent evidence of a current chronic disability resulting in back pain at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

In this regard, VA treatment records reflect the Veteran reported suffering from chronic low back pain since 1961.  See, e.g., July 2009 VA History & Physical Note.  Records from the Denver Osteopathic Center indicate the Veteran presented in November 2009 with a five-day history of low back pain.  No diagnosis of a chronic disability, other than low back pain, has been rendered.  Pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Board concludes that the preponderance of the evidence is against the claim for service connection for a low back disability.  Regardless of the credibility of the Veteran's assertions of chronic back pain, he has not submitted competent evidence to indicate he has been diagnosed with a chronic low back disability.  The benefit of the doubt rule therefore does not apply, and service connection for a low back disability is not warranted.  See 38 U.S.C.A. § 5107 (West 2002).

Skin Disability, Aortic Aneurysm and Brain Tumor

The Veteran also claims entitlement to service connection for a skin disability, diagnosed as recurrent nummular eczema, an aortic aneurysm and a brain tumor, diagnosed as pituitary macroadenoma with optic nerve compression.  While the evidence reveals that the Veteran currently suffers from these disabilities, or residuals thereof, the competent, probative evidence of record does not etiologically link the Veteran's current disabilities to his service or any incident therein.  

Service treatment records indicate the Veteran was treated for generalized pruritic skin lesions that were diffuse, involving the chest, abdomen, back, buttocks, thighs, arms, and described as if he had the measles.  He was diagnosed with pityriasis rosea, and treated with steroid creams.  Records suggest this condition then resolved and, by the time of his March 1972 separation examination, his skin was noted to be normal upon clinical evaluation.  Furthermore, service treatment records are absent a diagnosis of, or treatment for, an aortic aneurysm or brain tumor in service.  Indeed, the Veteran has never contended he suffered from or was treated for these or any related conditions while in service.  As such, the Board finds the Veteran did not suffer a chronic skin disability, aortic aneurysm or brain tumor during active service.

Post-service records indicate the Veteran was diagnosed with an aortic aneurysm in approximately October 2008, and a brain tumor in approximately January 2010, over 35 years following service separation.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran was provided a VA skin examination in September 2011.  Following a review of the claims file, including service treatment records and post-service records, and obtaining a history from the Veteran, the VA examiner opined that it is less likely than not that the current diagnosis of recurrent nummular eczema is etiologically related to active service.  In this regard, the VA examiner noted that while it is possible the Veteran was misdiagnosed in service, pityriasis rosea usually has some characteristic manifestation that makes it relatively easy to differentiate from other rashes, and the Veteran's description that he thought he had the measles supports the in-service diagnosis.  Further, pityriasis rosea and nummular eczema are rashes of two entirely different descriptions.  Therefore, the two are not related.

The Board observes the Veteran has not submitted a competent medical opinion in support of his claim to link his skin disability, aortic aneurysm or brain tumor to his period of active service.  The Board acknowledges that the Veteran himself has claimed that he suffers from these disabilities as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., a skin rash; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

As a final note, the Board has considered the Veteran's assertion that each of these disabilities is related to in-service herbicide exposure.  Initially, the Board observes the Veteran served within the Republic of Vietnam from July 1970 to July 1971; therefore, exposure to herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6).  However, none of the Veteran's claimed disabilities are among those presumed due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Therefore, competent medical evidence is required to link these disabilities with in-service herbicide exposure.  As discussed above, such competent evidence has not been presented in this case.

In sum, the Board finds that there is no evidence of a chronic skin disability, aortic aneurysm or brain tumor in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disabilities and his period of active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim; the length of time between his active service and current treatment and diagnosis weighs against granting the Veteran's claim.  In addition, a VA examiner has provided a negative etiological opinion regarding nummular eczema.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a skin disability, aortic aneurysm and brain tumor, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).





ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; to this extent only, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for recurrent tinnitus is reopened; to this extent only, the claim is granted.

Service connection for a low back disability is denied.

Service connection for a skin disability is denied.

Service connection for an aortic aneurysm is denied.

Service connection for pituitary macroadenoma with optic nerve compression


REMAND

The remaining claims on appeal, including entitlement to service connection for bilateral hearing loss and recurrent tinnitus on the merits, must be remanded for additional development prior to an appellate decision.  The Veteran indicated at the September 2013 Board hearing that he is in receipt of SSA disability benefits based on his PTSD and COPD.  The Board notes that these records have not yet been obtained and may pertain directly to the Veteran's claims of service connection for COPD and an increased evaluation for anxiety and depression.  In order to ensure that the appellant's claim is adjudicated on the basis of a complete evidentiary record, the SSA award letter and any accompanying medical evidence should therefore be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2).

With respect to the claims of service connection for bilateral hearing loss and recurrent tinnitus, the Veteran was provided a VA audiological examination in August 2010.  While the VA examiner provided a negative etiological opinion, the Board notes this opinion was based solely on normal audiological findings at enlistment and discharge.  A VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings recorded on the Veteran's separation examination.  In this regard, the Court has held where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service...."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993), (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  As such, another VA examination is required regarding the etiology of the Veteran's hearing loss and tinnitus.

Finally, the Veteran was last provided a VA examination to address the severity of his anxiety and depression in August 2010, approximately four years ago.  Given this period of time, a new compensation and pension examination would assist the Board in clarifying the current extent of the Veteran's disability and would be instructive with regard to the appropriate disposition of the issue.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Any determination pertinent to the Veteran's claim for SSA benefits should be requested and obtained.  All efforts to obtain such records must be documented and associated with the claims file.  VA must attempt to obtain records from a Federal department agency until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e)(1).

2. Schedule the Veteran for a VA audiological examination for the purpose of ascertaining the etiology of his bilateral hearing loss and recurrent tinnitus.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether the Veteran's hearing loss and/or recurrent tinnitus is at least as likely as not (probability of at least 50 percent) etiologically related to his active service, to include in-service acoustic trauma.  In offering this opinion, the examiner may not rely solely on "normal" audiological findings at service entrance and separation.  

A full rationale must be provided for all opinions expressed.

3. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his anxiety and depressive disorders.  The claims file, including this remand, must be made available to the examiner for review.  The examination report must include a full psychiatric diagnostic assessment in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The examiner is to identify the nature, frequency, and severity of all current manifestations of these conditions.  The examination report must include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.

The examiner is to specifically comment on the impact of the Veteran anxiety and depressive disorders upon the his social and industrial activities, including his employability and a discussion of pertinent symptomatology.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


